Order filed July 17, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00046-CR
                                ____________

                    ERIC DEMOND DOUGLAS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1122749


                                    ORDER

      This is an out-of-time appeal granted by the Texas Court of Criminal
Appeals. The reporter’s record in this case was due March 01, 2013. See Tex. R.
App. P. 35.1. On May 06, 2013, B.J. Orsack filed 3 volumes of reporter’s record
and advised the court that Wong Lee, a substitute court reporter, reported the plea
proceedings on July 11, 2008. On May 30, 2013, this court ordered Wong Lee to
file the record within 30 days. The record has not been filed with the court.
Because the reporter’s record has not been filed timely, we issue the following
order.

         We order Wong Lee, the substitute court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Wong Lee does not timely file the record as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM